DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shumkov (US 10014777) in view of Gibson (US 2018/0166990).
Regarding claim 16, Shumkov teaches a method (Figure 10), comprising: starting a digital timer (Figure 10 Component Tmax is a signal outputted by a timer circuit; Column 11 Lines 37-44 “the Tmax has a value of 0 before a predetermined time has elapsed within a given converter cycle, and once the predetermined time has elapsed within the converter cycle, the variable Tmax has a value of 1.  In one example, Tmax is (0.8 or 0.9)*Tsw, and the switching cycle period Tsw starts with a rising edge of the clk signal”) of a controller (Figure 10 Component 130 is a state machine within Controller 120 shown in Figure 1) for a voltage converter (Figure 1 Component 101) in response to a determination by the controller that the voltage converter has finished a conversion cycle (Figure 10 shows that when the state machine is activated it moved from 1002 to 1004 which begins the timer circuit; Columns 45-67 explain that the timer circuit starts running as soon as the state machine enters step 1004); stopping the digital time in response to the inductor current reaches the peak current (Figure 10 If Ipeak=1, which indicates that the current has reached the peak, before the timer runs to its limit the timer is stopped and the state machine moves to Step 1006 and then 1008 and then resets the timer to begin again when reaching step 1004 again); and based on an amount of time between starting the digital timer and stopping the digital timer, maintaining, increasing, or decreasing an amount of conversion energy for the voltage converter (The process of moving to Step 1006 from 1004 indicates a buck procedure thus can be seen as decreasing an amount of conversion energy; The fact that this process occurs because Tmax did not reach the threshold first indicates that this process was done based on the amount of time).
Shumkov does not teach stopping the digital timer in response to a voltage at an output terminal of the voltage converter being less than a voltage threshold.
Gibson teaches a method (Figure 4), comprising: starting a digital timer (Figure 4 Components Timers(1)-Times(3) can collectively be seen as a digital timer) of a controller (Figure 4 Component 302; Paragraph 0021 “FIG. 4 illustrates example additional detail for the controller 302 in FIG. 3”) for a voltage converter (Figure 3 Component 300 is the voltage converter controlled by Controller 302) in response to a determination by the controller that the voltage converter has finished a conversion cycle (Figure 4 the transition from State (0) where all switches are off to State (2) which has different modes is shown in Figure 5 and this indicates that a conversion process has finished and another is beginning; Timer (2) starts being applied once State(2) is entered; Paragraph 0024 “In STATE(2), using TIMER(2), the inductor L is connected between V.sub.IN and V.sub.OUT.  STATE(2) is used for three different functions, depending on the mode, but TIMER(2) is used for all three functions”); stopping the digital timer in response to a voltage at an output terminal (Figure 4 Component Vout) of the voltage converter being less than a voltage threshold (Figure 4 Component Vref; Figure 4 Component 310; Paragraph 0021 “If V.sub.OUT is less than V.sub.REF (assuming a non-inverting converter), then the comparator 310 and a pulse generator 312 generate a trigger signal 314. The trigger signal 314 initiates a sequence of states in the state machine 304”; this passage indicates that when this situation occurs the state machine goes to state (0) which would essentially stop the timer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shumkov to incorporate stopping the timer if the output voltage did not meet a threshold voltage as taught by Gibson. The advantage of this design is that it ensures that there is an adequate amount of output voltage can be generated based on the requirements of the load thus enhancing the efficiency of the converter system.  

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 17, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests maintaining the conversion energy for the voltage converter in response to the amount of time being within a first deviation from a reference time value; increasing the conversion energy for the voltage converter by a first amount in response to the amount of time being more than the first deviation but less than a second deviation less than the reference time value; and decreasing .

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the time comparator is configured to assert one of a plurality of outputs based on a relationship between the digital output value and the reference time value and an accumulator coupled to the time comparator outputs, the accumulator configured to maintain, increase, or decrease an accumulator output value based on which one of the plurality of time comparator outputs is asserted. Claims 2-8 depend upon claim 1 therefore are also allowed. 

Regarding claim 9, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the time comparator is configured to assert one of a plurality of outputs based on a relationship between the digital output value and the reference time value; and an accumulator coupled to the time comparator outputs, the accumulator configured to maintain, increase, or decrease an accumulator output value based on which one of the plurality of time comparator outputs is asserted; wherein: the accumulator output value corresponds to an amount of conversion energy for the voltage converter; the amount of conversion energy for the voltage converter is configured to increase in response to an increase in the accumulator output value; and the amount of conversion energy for the voltage converter is configured to decrease in response to a decrease in the accumulator output value. Claims 10-15 depend upon claim 9.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (US 10250142) teaches an advanced constant off time control for a four switch buck-boost converter. Yang includes teaching timer circuits for the buck and boost operations. 
Choudhary (US 2015/0229215) teaches a buck boost converter with smooth transition circuits and timing circuits for the buck boost operations. 
Shao (US 2017/0257031) teaches an inductor current based mode control for buck boost converters. 
Li (US 2017/0187290) teaches a constant on time control method used in buck boost converters. 
Cherkassky (US 9698674) teaches a timing based approach for efficient switched mode power conversion with a time measurement circuit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839